Citation Nr: 1759506	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to herbicide agent exposure and/or asbestos exposure. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board Hearing in August 2017. 


FINDING OF FACT

The preponderance of evidence reflects that the Veteran's prostate cancer was not due to his time in service. 


CONCLUSION OF LAW

The requirements for establishing service connection for prostate cancer have not been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by letters sent in July 2010 and May 2012.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The evidence of record includes the Veteran's Service Treatment Records (STRs) and his VA treatment records.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Consequently, all relevant, identified, and available evidence has been obtained.    

VA has not afforded the Veteran a comprehensive medical examination relating to his claim of prostate cancer. The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further below, there is no competent evidence indicating that the Veteran's prostate cancer is related to any in-service incident or event.  Accordingly, the Board's duty to assist has been fulfilled. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection, manifested itself to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Herbicide Agent Exposure

The nexus requirement may alternatively be satisfied if the Veteran was exposed to an herbicide agent in service and has a disease that is presumed to be associated with herbicide exposure.  38 U.S.C. § 1116(a)(2) (2012); 38 C.F.R. § 3.309(e) (2017).  A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a). The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.

If a veteran was exposed to an herbicide agent during active service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

VA limits the presumption of exposure to veterans who served on the ground or on the inland waterways of Vietnam and excludes veterans who served aboard ships operating in Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam. VAOPGCPREC 27-97.

Prostate cancer is a disability that is presumptively associated with exposure to herbicide agents.  The Veteran asserts that he was exposed to herbicide agents in service.  The Board notes there is no indication in the Veteran's records that the Veteran served on the ground in Vietnam.  However, the Board must consider whether the Veteran's service constituted service in the offshore water of Vietnam, such that he would be presumed to have been exposed to herbicide agents.  See Hass v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The evidence of record shows that the Veteran was on the U.S.S. Chipola.  The Board finds that this ship was not listed as one of the ships exposed to herbicide agents in Vietnam.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agent (December 1, 2017).   

Therefore, the Board concludes that the Veteran was not exposed to an herbicide agent to qualify for presumptive service connection.  He stated that his ship did not travel into the inland waterways of the Republic of Vietnam and stated that he believed he was exposed to herbicides simply by being on the ship.  Although the Veteran believes he was exposed to herbicide agents while on the U.S.S. Chipola, the Veteran is not competent to identify an herbicide agent as specified in 38 C.F.R. § 3.307(a)(6), as he does not have the requisite chemical knowledge.  In this case, he has professed no specialized ability to detect herbicide agents in the environment, outside of labeled containers, and his assertions of exposure are essentially speculative.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  His lay statements alone are not sufficient to establish that exposure to herbicide agents actually occurred, and his assertions must be weighed against other evidence of record, including the lack of documentary evidence.  Id.  Thus, the preponderance of the probative evidence of record is against the Veteran's claim, and the Veteran's claim for presumptive connection for prostate cancer based on herbicide agent exposure is denied. 

Asbestos Exposure  

The Board also considers the Veteran's contention that the Veteran was exposed to asbestos in service, and that exposure caused his prostate cancer.  The Board acknowledges that exposure to asbestos can cause specific cancers including cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system.   See Veterans Benefits Adjudication Manual M21-1 IV.ii.2.C.2.b.  However, the Board notes that while urogenital system cancer is noted, prostate cancer is specifically listed as not related to asbestos.  Id.  

Nevertheless, the Board will still consider the Veteran's lay assertions that he was exposed to asbestos.  At the Veteran's August 2017 Board hearing, the Veteran indicated that he was exposed to asbestos when cleaning the ship.  The Board notes the Veteran worked as a ship service man and ship's servant.  The Board notes, however, that the Veteran's jobs in service were not the type that would lend to his exposure to asbestos.  See Veterans Benefits Adjudication Manual M21-1 IV.ii.2.C.2.d.  The M21-1 notes that the MOS of ship's serviceman had a minimal likelihood of exposure to asbestos.  M21-1 IV.ii.1.I.3.d.  While the Board considers the Veteran's lay assertions that he was exposed to asbestos, the documentary evidence of record does not show that the Veteran's jobs in service brought him into contact with asbestos.  His assertion that he was exposed while cleaning is essentially speculative.  Therefore the Board concludes the Veteran was not exposed to asbestos while in service. 

Direct Service Connection

The availability of presumptive service connection for a disability based on exposure to herbicide agents does not preclude a veteran from establishing direct service connection.  Stefl v. Nicholson, 21 Vet. App. (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, the Board will also consider if direct service connection is warranted.  The Board notes the Veteran's STRs note his urethral discharge and testicular pain in multiple records during his time in service.  However, these incidents were always related to the Veteran's sexually transmitted infections throughout service.  Aside from those incidents, the Veteran's STRs lacked complaints or treatment for separate prostate issues. 

Accordingly, the Board finds there was no in-service incident to connect to his current diagnosis of prostate cancer, nor has the Veteran so contended.  While, the Board acknowledges the Veteran was not afforded a VA examination, here, a VA examination was not warranted.  As noted previously, a VA examination is required when a nexus opinion is needed to connect a current diagnosis to an in-service incident.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board finds there is no in-service incident; therefore, a VA examination is not needed.  Consequently, the Board also finds direct service connection is not warranted. 


ORDER

Service connection for prostate cancer is denied. 



______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


